     Case: 1:18-cv-05953 Document #: 59 Filed: 11/14/19 Page 1 of 2 PageID #:4520




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GLOBAL MERCHANDISING SERVICES LTD.,

       Plaintiff,

v.                                                           Case No.: 1:18-cv-5953

THE PARTNERSHIPS AND UNINCORPORATED                          Judge John Z. Lee
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,
                                                             Magistrate Judge Michael T. Mason
       Defendants.

                                SATISFACTION OF JUDGMENT

        WHEREAS, a judgment was entered in the above action on October 25, 2018 [43] and

 November 15, 2018 [53], in favor of Plaintiff and against the Defendants Identified in Amended

 Schedule A. Plaintiff acknowledges payment of an agreed upon damages amount, costs, and

 interest and desires to release this judgment and hereby fully and completely satisfy the same as

 to the following Defendants:

              NO.                             DEFENDANT
               108                               Adilceazo
               169                               dallasdeal
               111                             Alabamasun
               221                                 gilroy
               382                                oakland
               198                                 eroute
               472                                Toikis
               468                             thousandoaks
               462                               tennessee



        THEREFORE, full and complete satisfaction of said judgment as to above identified

 Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

 to make an entry of the full and complete satisfaction on the docket of said judgment.
    Case: 1:18-cv-05953 Document #: 59 Filed: 11/14/19 Page 2 of 2 PageID #:4520




DATED: November 14, 2019                           Respectfully submitted,




                                                       ling Jiang
                                                   JiangIP LLC
                                                   111 West Jackson Blvd.
                                                   Suite 1700
                                                   Chicago, Illinois 60604
                                                   Telephone: 312-675-6297
                                                   Email: yanling@jiangip.com

                                                   ATTORNEY FOR PLAINTIFF


Subscribed and sworn before me by Yanling Jiang, on this 14th day of November, 2019.

Given under by hand and notarial seal.



               OFFICIAL SEAL
             OLLIE B. JONES
        Notary Public - State of Illinois   Notary Public
      My Commission Expires 4/07/2022

                                            State of ::[,/II J1 o t S
                                            County of    CO tJ le.
